Per Curiam.
A mortgage is a valid security between the mortgagor and mortgagee, without acknowledgment or record. Neither of these acts is necessarily a part of a mortgage, except as to a femme covert. 1 G. & H., p. 257, notes. She must acknowledge.
Where the suit to foreclose is by the mortgagee against the mortgagor alone, it is not necessary to aver in the complaint that the mortgagor has not conveyed away the land, or that the mortgage has been acknowledged or recorded.
Variances between instruments sued on and those offered in evidence, where the defendant will not be prejudiced thereby, may ,be amended on the trial. 2 G. & H., pp. 104, 114, and notes.
The judgment is affirmed, with five per cent, damages and costs.